DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on June 15, 2022.
The application has been amended as follows: 
In The Claims
1.	(Currently Amended) A communication apparatus that has a communication interface and that is capable of receiving data from a plurality of other communication apparatuses by using a frequency band assigned to each of the plurality of other communication apparatuses by using an Orthogonal Frequency Division Multiple Access (OFDMA) communication method via the communication interface, the communication apparatus comprising: 
at least one memory that stores a set of instructions; and 
at least one processor that executes the set of instructions, the instructions, when executed, causing the communication apparatus to perform operations comprising: 
receiving, via the communication interface, a first notification frame for notifying the communication apparatus of a data amount of first data stored as data to be transmitted from each of the plurality of other communication apparatuses to the communication apparatus; 
determining a first communication time based on a data amount of first data indicated by the first notification frame received from a first other communication apparatus included in the plurality of other communication apparatuses; 
acquiring, based on a communication quality in communication with a second other communication apparatus included in the plurality of other communication apparatuses, a first transmission rate applicable in a case of communicating with the second other communication apparatus via the communication apparatus; 
deriving at least one prediction communication time based on a data amount of first data indicated by the first notification frame received from the second other communication apparatus and the acquired first transmission rate; 
in a case where a plurality of prediction communication times are derived, specifying a prediction communication time from among the plurality of prediction communication times that has a small difference from the first communication time and does not exceed the first communication time and setting a transmission rate corresponding to the specified prediction communication time as a second transmission rate for the second other communication apparatus to transmit second data; and 
in a case where the communication apparatus receives data from two or more other communication apparatuses is received at the set second transmission rate. 

3.	(Currently Amended) The communication apparatus according to claim 1, wherein the second transmission rate corresponding to the specified prediction communication time has higher error resistance than other transmission rate corresponding to other prediction communication time that does not exceed the first communication time among the plurality of prediction communication times. 


6.	(Currently Amended) The communication apparatus according to claim 1, wherein the first transmission rate and rate 
wherein the second transmission rate is determined based on a coding rate or a modulation method, and the at least one prediction communication time is derived based on the data amount of first data indicated by the first notification frame received from the second other communication apparatus and a coding rate and/or a modulation method which provide a smaller amount of information that can be transmitted with one symbol than the amount of information that can be transmitted with one symbol by the coding rate or the modulation method for the first transmission rate. 

7.	(Currently Amended) The communication apparatus according to claim 1, wherein the first and the second transmission rates are determined based on the number of spatial streams, and wherein the at least one prediction communication time is derived based on the data amount of first data indicated by the first notification frame received from the second other communication apparatus and the smaller number of spatial streams than the number of spatial streams for the first communication time 

10.	(Currently Amended) The communication apparatus according to claim 9, wherein the request frame is BSR Poll conforming to 

19.	(Currently Amended) A method for performing communication between a first communication apparatus and a second communication apparatus, the method comprising: 
performing communication between a plurality of other communication apparatuses, including the second communication apparatus frequency band assigned to each of the plurality of other communication apparatuses by using an Orthogonal Frequency Division Multiple Access (OFDMA) communication method; 
receiving a first notification frame for notifying the first communication apparatus of a data amount of first data stored as data to be transmitted from each of the plurality of other communication apparatuses to the first communication apparatus; 
determining a first communication time based on the data amount of first data indicated by the received first notification frame received from a first other communication apparatus included in the plurality of other communication apparatuses; 
acquiring, based on a communication quality in communication with a second other communication apparatus included in the plurality of other communication apparatuses, a first transmission rate applicable in a case of communicating with the second other communication apparatus via the first communication apparatus; 
deriving at least one prediction communication time based on the data amount of first data indicated by the first notification frame received from the second other communication apparatus and the acquired first transmission rate; 
in a case where a plurality of prediction communication times are derived, specifying a prediction communication time from among the plurality of prediction communication times that has a small difference from the first communication time and does not exceed the first communication time and setting a transmission rate corresponding to the specified prediction communication time as a second transmission rate for the second other communication apparatus to transmit second data; and 
in a case where the first communication apparatus receives data from two or more other communication apparatuses is received at the set second transmission rate. 

20.	(Currently Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus, the control method comprising: 
communicating with a plurality of other communication apparatuses by using a frequency band assigned to each of the plurality of other communication apparatuses by using an Orthogonal Frequency Division Multiple Access (OFDMA) communication method; 
receiving a first notification frame for notifying the communication apparatus of a data amount of first data stored as data to be transmitted to the communication apparatus from each of the plurality of other communication apparatuses; 
determining a first communication time based on the data amount of first data indicated by the first notification frame received from a first other communication apparatus included in the plurality of other communication apparatuses; 
acquiring, based on a communication quality in communication with a second other communication apparatus included in the plurality of other communication apparatuses, a first transmission rate applicable in a case of communicating with the second other communication apparatus via the communication apparatus; 
deriving at least one prediction communication time based on the data amount of first data indicated by the first notification frame received from the second other communication apparatus and the acquired first transmission rate; 
in a case where a plurality of prediction communication times are derived, specifying a prediction communication time from among the plurality of prediction communication times that has a small difference from the first communication time and does not exceed the first communication time and setting a transmission rate corresponding to the specified prediction communication time as a second transmission rate for the second other communication apparatus to transmit second data; and 
in a case where the communication apparatus receives data from two or more other communication apparatuses using the OFDMA communication method, performing control so that the second data is received at the set second transmission rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472